Martin J.
delivered the opinion of the court. The plaintiff sets forth he purchased from the defendant McHugh, a tavern establishment with the furniture, fixtures and stock, and was put in possession thereof, and afterwards, in his absence, the said defendant illegally possessed himself of the premises, and sold and delivered them to the other defendant. The petition concludes with a prayer for damages.
The defendants severed in their pleas; they both pleaded the general issue; but the last defendant added thereto a plea of recon-vention.
There was a judgment of non-suit, and the plaintiff appealed. His counsel has assigned as errors apparent on the face of the record, that,
1. The court erred in non-suiting him, as *383with regard to personal property, delivery of possession is the best evidence of the completion of the sale.
Where the plain-judgment of non fluit was properly rendered.
2. The plaintiff was entitled to damages, as there was evidence of the loss he sustained, and the profits he was deprived of, as there is a statement of facts, we have examined the case on the merits, independently of the assignment of errors.
From the testimony, the judge a quo, has concluded no complete sale took place, as it does not appear that any price was agreed on. The plaintiff was in possession of the premises as bar keeper of the defendant Wilson, who entered into some arrangements for a sale; during this period the plaintiff, continuing as bar keeper to be in possession. After his departure, the defendant McHugh, seeing the bargain had not been brought to a conclusion, sold to the other defendant.
Such is the view the inferior judge has taken. The testimony is far from being com-i . • , , . . pl6t6 61Ü16V W&y^ but in our opinion propon» derates in favour of the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.